On November 7,1994, the court found the defendant in violation of the conditions of her suspended sentences and the Court now having been fully advised as to the facts of the case, It is the judgment of the Court that ten (10) years of defendant’s thirty-five (35) year suspended sentence is hereby revoked and that the defendant be and she is hereby sentenced to a term of ten (10) years in the Women’s Correctional Facility at Billings, Montana plus other conditions as listed in the November 7,1994 Judgment. The defendant shall receive credit in the amount of seventy-seven (77) days jail time which she has previously served.
On December 9,1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court. The Sentence Review Division may only consider that which was presented before the sentencing court. If the pre-sentence investigation is incomplete or in error, then that matter needs to be addressed by post-conviction relief or taken to the parole board.
Hon. 6. Todd Baugh, Chairman, Hon. John Warner and Hon. Jeffrey M. Sherlock, Members
The Sentence Review Board wishes to thank Faye R. Slice for representing herself in this matter.